DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The rejections not addressed below are deemed withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-10, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,167,503 to Cipriani et al., (hereinafter “Cipriani”) in combination with either one of US Patent US Patent 6,589,646 to Morgenstern, (hereinafter “Morgenstern”), or US Patent 4,889,669 to Suzuki, (hereinafter “Suzuki”).
Cipriani discloses a liquid formulation for foaming a thermoplastic polystyrene, said formulation comprising a) 41.2  wt.%, based on the total weight of the liquid formulation, of a liquid carrier; and b) 47.5 wt.-%, based on the total weight of the liquid formulation, of a chemical blowing agent.  See illustrative examples 
The formulation is a dispersion and wherein the endothermic chemical blowing agent is dispersed in the liquid carrier.

The compositions further may contains a low molecular weight polyethylene glycol (PEG) or other common additives such as stabilizers or processing aids in the amounts if from 0.1 wt %. .  See cols. 7-8. 
The reference further discloses that the liquid composition may comprise additional components, or additives in the amounts of up to 80 wt %.  Among suitable additives, a silicone oil, i.e., a mineral oil, is disclosed in col. 8, lines 62-64.   Thus, liquid carrier that comprises a mineral oil in the amounts corresponding to the claimed is within the purview of the reference. 
The reference further discloses a foamed thermoplastic polystyrene material foamed by using the disclosed liquid foaming formulation and high impact polystyrene.  Examples 12, 13.   The foams disclosed in the referenced examples are obtained by method comprising the step of contacting a thermoplastic polystyrene and the liquid formulation during melt processing in an extruder under the conditions at which  the liquid formulation produces gas which foams the polystyrene.


Cipriani discloses various exothermic blowing agents, including illustrated azodicabonamide (ADCA), but does not disclose endothermic blowing agents.  
Functional equivalency of various endothermic and exothermic blowing agent(both solid at room temperature)  for use in various thermoplastic foamable compositions are well known in the art as evident from, for example, Morgenstern, col. 2, lines 44-57, disclosing functional equivalence of ADCA and citric acid and salts of citric acid, Suzuki, col. 3,  lines 21-40. 
	Therefore, it would have been obvious to use a blowing agent such as citrate or citric acid in liquid compositions of Cipriani with reasonable expectation of success and in the absence of showing of unexpected results that can be attributed to use of endothermic foaming agents. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,167,503 to Cipriani et al., (hereinafter “Cipriani”) in combination with either one of US Patent US Patent 6,589,646 to Morgenstern, (hereinafter “Morgenstern”), or US Patent 4,889,669 to Suzuki, (hereinafter “Suzuki”) and further in combination with US Patent 4,940,735 to Kress, (hereinafter “Kress”).
This the an alternative rejection of claim 6.
The disclosures of Cipriani, Morgenstern and Suzuki are discussed above.
Cipriani, as discussed above, expressly discloses addition of various plasticizers to the liquid compositions of its invention,  but does not disclose specific plasticizers, such as paraffin oil.
Kress discloses known functional equivalency of  polystyrene plasticizers expressly discloses by Cipriani and other known plasticizers, such as mineral oils.  See, for example, col. 2, lines 11-14.  Thus, adding a known plasticizer in addition of in place of the plasticizer discloses by Cipriani to liquid compositions of Cipriani  t obtain compositions containing oils as a part of liquid carrier would have been obvious with reasonable expectation of success.
Claim s 1, 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,940,735 to Kress, (hereinafter “Kress”).
Kress discloses liquid formulation for foaming a thermoplastic polystyrene, said formulation comprising a liquid carrier and an endothermic chemical blowing agent such as citric acid. See illustrative examples, disclosing a melt containing citric acid and paraffin oil.
The amounts of paraffin oil (plasticizer) is disclosed  up to 85 wt % of polystyrene, which is present in the amounts of 30-80 wt %, thus making the claimed amounts of paraffin oil obvious.  See col. 2, lines 15-20.
Also, the amounts of citric acid can be as high as 35 % (half of 70 wt % of blowing agent present in the composition), or combined amounts of enfothermic foaming agents of up to 70 wet %.  See col. 2, lines 27-32. 
The formulation may also contain additives, such as talc (colorant) in the amounts of 10-20 wt %. Col. 2, lines 33-38.

The invention as claimed, therefore, is fully within the purview of  the reference and choosing specific amounts of respective components from the expressly disclosed suitable range amounts of components would have been obvious with reasonable expectation of success. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10,13 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ